Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
  
          The amendment filed on 12/10/2021 has been entered.

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1, 2, 5, 6 and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
          (1) In claim 1, lines 10-11, the newly added limitation “about” 50 kg*mm^2 to about 110 kg*mm^2” is indefinite because the specification lacks some standard for measuring the degrees intended as it is unclear what the term “about” encompasses.  Furthermore, the claimed mass moment of inertia range for the saw blade is indefinite because a mass moment of inertia is a quality expressing a body’s tendency to resist angular acceleration, and it’s the sum of the products of mass of each particle in the body with the square of its distance from the axis of rotation.  In the present case, the mass of the saw blade is undefined and so are its dimensions.  There are unlimited combinations of the saw blade’s mass and dimensions which can satisfy the claimed 
          (2) In claim 12, lines 1-2, “a deflection value of about 6 mm to about 9 mm is indefinite because the specification lacks some standard for measuring the degrees intended as it is unclear what the term “about” encompasses.  Moreover, the degree of the saw blade’s deflection depends upon a corresponding magnitude of force applied thereto.  It is unclear what forces need to be applied for allowing the saw blade to have a deflection value of about 6 mm to about 9 mm.
          (3) In claim 12, lines 2-3, it is understood how the saw blade “is configured” to limit flexing to 0.25 mm or less upon application of a 2.2N load.  
          
Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “a coupling configured to connect” (cited in claims 1, 7 and 17) and “a connector configured to mechanically interlock” (cited in claims 10 and 18) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a coupling” coupled with functional language “configured to connect” and “a connector” coupled with functional language “configured to mechanically interlock” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “a coupling” and “a connector” are generic placeholders and are not recognized as the name of a structure but are merely a substitute for the term "means".
Since the claim limitations invokes 35 U.S.C. 112(f), claims 1, 7, 10, 17 and 18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
          
Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1, 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 103 25 392 (with English translation cited in the PTO-892 mailed on 7/8/2020) in view of Gundlapalli et al. (U.S. Patent Application Publication No. 2008/0027449, hereinafter “Gundlapalli”) and Kullmann (U.S. Patent Application Publication No. 2016/0158856).
           Regarding claims 1, 5 and 6, DE ‘392 discloses a saw blade (44) comprising:
           a blade body (46) having a top surface (62) and a bottom surface (64); 
           a cutting edge (50) on a distal end (48) of the blade body (46); and  
           a coupling (C, see Fig.2 as annotated below) configured to connect the blade body (46) to a handpiece adapted to oscillate the blade body (46),

    PNG
    media_image1.png
    531
    796
    media_image1.png
    Greyscale

          wherein at least the top surface (62) is a planar surface; 
          wherein the top surface (62) of the blade body (46) comprises an inlay portion (54/56) substantially as claimed except the coupling (C) of DE ‘392 is not the same as that of Applicant disclosed, and the inlay portion (54/56) does not comprise a composite material.
          Gundlapalli shows a coupling (see Fig.17) of a saw blade (312) comprising a cut out (320) and holes (324) for connecting the blade (312) to a handpiece (18, see Fig.1) adapted to oscillate the saw blade (312).  
          Thus, it would have been obvious to one of ordinary skill in the art to modify DE ‘392 by having the coupling (C) in the form of a cut out and holes for allowing the saw blade (44) to be connected to a handpiece (see [0086], lines 4-10) adapted to oscillate the saw blade (44) as taught by Gundlapalli.      
          Kullmann shows a saw blade (1) having an inlay portion (10) made of a composite material (i.e. a fiber reinforced material including reinforce fibers and a matrix material, see paragraph [0028], lines 1-3 and paragraph [0087], lines 1-2) for the advantages of providing an outstanding stiffness values, a low mass (i.e. lightweight), and very good attenuation characteristics thus reducing vibrations and noise emissions during sawing (see paragraph [0020]).  
          Therefore, it would have been obvious to one skilled in the art to further modify DE ‘392 by having the inlay portion (54/56) formed of a composite material as that of Kullmann’s for the advantages set forth.  DE ‘392 thus modified has the blade body (46) at least partially comprised of a composite material because the top surface (62) of the blade body (46) comprises the inlay portion (54/56), and the inlay portion (54/56) as modified comprises a composite material.  Therefore, DE ’39 as modified meets the claim limitation of “wherein the blade body (46) is at least partially comprised of a composite material” contributed by the composite material of the inlay portion (54/56).
          With regard to the newly added mass moment of inertia range for the saw blade, since DE ‘392 is directed to a surgical saw blade same as that of applicant disclosed, it would have been obvious to one skilled in the art to have made the modified surgical saw blade of DE ‘392 of any desirable mass and any desirable dimensions suitable for surgical use and possessing any desirable mass moment of inertia range, including the claimed range, suitable for surgical use.        
          Regarding claims 10 and 11, in another embodiment (see Fig.1), DE ‘392 shows the cutting edge (14) comprising a connector (i.e. a plurality of holes) configured to mechanically interlock (by means of fasteners 36a/36b) the cutting edge (14) with the blade body (12) .  
         Regarding claim 12, since DE ‘392 as modified shows all the claimed structure (i.e. the same configuration), it is held that the saw blade of DE ‘392 is fully capable of limiting flexing of the saw blade to 0.25 mm or less upon application of a 2.2N load.  With regard to the newly added deflection value, it is noted the degree of the saw blade’s deflection depends upon a corresponding magnitude of force applied thereto, and the modified saw blade of DE ‘392 is said to have a deflection value of about 6 mm to about 9 mm as long as a corresponding magnitude of force allows the modified saw blade of DE ‘392 to deflect in the claimed range is applied thereto.  
3.       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE 103 25 392 (with English translation cited in the PTO-892 mailed on 7/8/2020) in view of Gundlapalli et al. (U.S. Patent Application Publication No. 2008/0027449, hereinafter “Gundlapalli”) and Kullmann (U.S. Patent Application Publication No.2016/0158856) as applied to claim 1 above, and further in view of Fisher et al. (U.S. Patent Application Publication No. 2010/0292701, hereinafter “Fisher”).
          Regarding claim 2, the saw blade (44) of DE ‘392 as modified above shows all the claimed limitations except it is unclear if the saw blade (44) further comprises steel and ceramic.
          Fisher shows a saw blade (203) having a distal cutting end (203b with a cutting edge 205) comprising steel (see paragraph [0065], lines 5-7), and a coating on the saw blade (203) comprises ceramic (see paragraph [0062], lines 2-8).
          Therefore, it would have been obvious to one skilled in the art to further modify DE ‘392 to include steel and ceramic in the saw blade (44) of DE ‘392 so that the cutting edge (52) is formed of hard steel to achieve a good cutting effect, and the saw blade (44) has a lubricous coating containing ceramic to reduce friction as taught by Fisher.       

Indication of Allowable Subject Matter
1.        Claims 7-9 and 13-18 are allowed.
2.        Independent claim 7 and all its dependent claims and independent claim 17 contain allowable matter.  The most relevant reference is DE 103 25 392 which shows a saw blade as set forth above.  However, DE ‘392 teaches away from having holes in the inlay portion (54/56) because DE ‘392 specifically mentions the desire to achieve a “closed surface formation” and “guaranteed mechanical stability” (see paragraph [0012] of English translation of DE ‘392 cited in the PTO-892 mailed on 7/8/2020).  Thus, having holes in the inlay (54/56) of DE ‘392 would reduce the mechanical stability of the blade and prevent formation of a blade with a closed surface formation. 

Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0009796 is cited to show a surgical saw blade, wherein the relatively long length of the saw blade has a mass moment of inertia that is greater than the mass moment of inertia associated with shorter-length blades (see paragraph [0013], lines 8-11).  However, the longer saw blade creates more vibration motion during use than the shorter blade.  Therefore, the increased vibratory motion can make it difficult for a surgeon to hold the saw steady (see paragraph [0013], lines 12-16).  Further, the longer blade is more flexible but the added flexibility can result in the saw blade making less precise cuts (see paragraph [0014], lines 1-3).  

Remarks
Applicant’s arguments with respect to claims 1, 2, 5, 6 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724